Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Featherstun appeals the district court’s order denying his motion for an extension of time in which to file a 28 U.S.C.A. § 2255 (West Supp.2008) motion. Our review of the record discloses no reversible error. Accordingly, we affirm. We do so without prejudice to Feather-stun’s right to file an initial § 2255 motion and an opportunity to establish a basis for equitable tolling. We express no opinion, however, on his ability to do so. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.